          Case 3:19-cv-02025-VC Document 14 Filed 05/15/19 Page 1 of 1




                              UNITED STATES DISTRICT COURT

                             NORTHERN DISTRICT OF CALIFORNIA


  DAVID NORTON,                                  Case No. 19-cv-02025-VC
                Plaintiff,

          v.

  LYFT, INC.,
                Defendant.

  NATHANIEL WHITSON,
                                                 Case No. 18-cv-06539-VC
                Plaintiff,

          v.                                     ORDER SETTING JOINT CASE
                                                 MANAGEMENT CONFERENCE
  LYFT, INC.,
  Defendant.



       To consider whether these cases should proceed on the same timeline, a case
management conference is set for both cases on Wednesday, June 19, 2019 at 10:00 a.m. in San

Francisco, Courtroom 04, 17th Floor. A case management statement in each case is due by June

12, 2019. The case management statements should address whether it would be appropriate for

these cases to proceed in tandem.

       IT IS SO ORDERED.

Dated: May 15, 2019
                                           ______________________________________
                                           VINCE CHHABRIA
                                           United States District Judge
